Citation Nr: 1724926	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  08-27 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left foot injury.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), depressive disorder, dissociative disorder, and panic disorder with agoraphobia; and if so, whether the criteria for service connection are met.  


WITNESSES AT HEARING ON APPEAL

The Veteran and M.R.

ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1964. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO that declined to reopen a claim for service connection for PTSD on the basis that new and material evidence had not been received; and denied service connection for residuals of a left foot injury.  Prior to his death, the Veteran timely appealed.

The Veteran passed away in August 2012, and the Veteran's wife, the Appellant, became the substitute claimant for the appeal in January 2017.

Although the Veteran submitted a claim for PTSD, the Board has recharacterized the issue as a claim for an acquired psychiatric disability, generally.  The Veteran cannot be required to know whether the symptoms he is claiming service connection for are related to PTSD or another psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The issue of service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, dissociative disorder, and panic disorder with agoraphobia is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, the Veteran's residuals of a left foot injury is etiologically related to his military service.

2.  In an unappealed June 2001 rating decision, the RO denied service connection for PTSD.

3.  The evidence received since the June 2001 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a left foot injury have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The June 2001 rating decision denying reopening the service-connection claim for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  As new and material evidence has been received, the service-connection claim for acquired psychiatric disorder, to include PTSD, is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection - Left Foot Injury

The Appellant contends that the Veteran injured his foot during service, and that the injury had continued after service and until the Veteran died.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran had a left foot injury.  The Veteran has reported having hurt his left foot and the report of an October 2010 VA examination contains a diagnosis of degenerative disease of the left foot with chronic metatarsalgia.  Hence, the presence of a current disability is established.

The evidence also establishes an in-service injury.  In that regard, the Veteran's claims file references a foot injury in November 1963, and the Board has no reason to question the Veteran's post-service description of an in-service injury.

As to the nexus, or link, between the Veteran's left foot injury and his service, a VA physician, in October 2010, opined that it was at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's left foot disability was due to an in-service injury.  Thus, nexus is established. 

In light of the facts noted above and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for residuals of a left foot injury are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material Evidence - Acquired Psychiatric Disorder

The Veteran is seeking to reopen the previously denied service-connection claim for an acquired psychiatric disorder, characterized as PTSD.

In a June 2001 rating decision, the RO denied service connection for PTSD because the evidence reviewed did not establish a stressor that would lead to or cause PTSD.  The RO noted that the Veteran had not described any event that would support a diagnosis of PTSD caused by military service.

At the time of the prior final denial, the evidence of record consisted of the Veteran's service treatment records, personnel records, and statements from the Veteran.

The Veteran did not appeal the June 2001 decision, and new and material evidence was not received within the one-year appeal period following the decision.  Thus, the June 2001 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The newly-received evidence includes an October 2011 VA treatment record.  This report reflects that the Veteran had related his acquired psychiatric disorder to combat experiences and contains additional diagnoses.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 2001 final denial of the claim for service connection.  It is also not duplicative or cumulative of evidence previously of record.  In particular, it provides a potential nexus to an acquired psychiatric disorder to service-an unestablished fact necessary to substantiate the claim.  The evidence is new, material, and raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the service-connection claim are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.



ORDER

1.  Entitlement to service connection for residuals of a left foot injury.

2.  The service-connection claim for acquired psychiatric disorder, characterized as PTSD, is reopened.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the Veteran's claim of service connection for an acquired psychiatric disorder, remand is required to obtain a VA medical opinion.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Simply stated, the standards of McLendon are met in this instance for the Veteran's acquired psychiatric disability claim, and VA's duty to provide a VA opinion have been triggered.  

An October 2011 VA treatment record reflected that the Veteran related his acquired psychiatric disorder to combat experiences.  Additionally, the treatment record contained diagnoses of depressive disorder, dissociative disorder, and panic disorder with agoraphobia.  The Board finds that the etiology of the Veteran's acquired psychiatric disorder(s) remains unclear.  Accordingly, the Board finds a remand is warranted for further evidentiary development there is insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  

Finally, the Board notes that the Veteran's complete treatment records are not associated with the claims file.  As these records may contain relevant evidence, on remand the AOJ should obtain a complete copy of the Veteran's treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding VA treatment records from 2008 until the Veteran's death in 2012.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Appellant.

2.  The RO must obtain a VA opinion to determine the extent and etiology of the Veteran's acquired psychiatric disorder(s).  The entire claims file (and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of  all these materials, particularly any exams, in any reports generated. 

a)  The examiner must identify any and all diagnoses, including, but not limited to, "depressive disorder, dissociative disorder, and panic disorder with agoraphobia" as noted in the October 2011 VA treatment record.

b)  The examiner must provide an opinion, including specific findings, as to the following: whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder began during active service or is related to any incident of service.

c)  As part of the opinion, the examiner must address the Veteran's lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records. 

d)  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim is denied, an SSOC must be provided to the Appellant.  After the Appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


